                                 Case 18-33035         Doc 22     Filed 01/24/20         Entered 01/24/20 11:30:55             Desc      Page 1
                                                                                        of 1
                                                                                    Form 1                                                                               Page: 1

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:        18-33035 JSB                                                              Trustee: (330640)           THOMAS E. SPRINGER
Case Name:          BALASKAS, CHARILAOS K.                                                    Filed (f) or Converted (c): 11/28/18 (f)
                    FIALKO, ZINAIDA                                                           §341(a) Meeting Date:       12/31/18
Period Ending:      12/31/19                                                                  Claims Bar Date:            10/10/19

                                 1                                         2                         3                          4                  5                     6

                       Asset Description                                Petition/            Estimated Net Value             Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,       Abandoned         Received by       Administered (FA)/
                                                                         Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                 Remaining Assets

 1       2004 Ford Ranger, 200,000 miles. Entire property                  1,575.00                          0.00                                       0.00                     FA

 2       Household Goods & Furniture                                           300.00                        0.00                                       0.00                     FA

 3       TV & Electronics                                                      450.00                        0.00                                       0.00                     FA

 4       Normal Clothes                                                        800.00                        0.00                                       0.00                     FA

 5       Checking/Savings: Woodforest National Bank                              0.00                        0.00                                       0.00                     FA

 6       Andrew Holevas owes money to Debtor                              75,000.00                          0.00                                       0.00             75,000.00

 6       Assets             Totals (Excluding unknown values)            $78,125.00                         $0.00                                      $0.00           $75,000.00


     Major Activities Affecting Case Closing:
              Trustee investigated all real estate sales/transfers by Debtor for potential fraudulent conveyances. None found. Debtor finally turned over Note to Trustee with
              Minigroup Indiana/ Andrew Holevas for $75,000.00. (Note is secured by real estate located at 7231 Inidanapolis Blvd., Hammond, Indiana) Monthly payments were to
              begin 2/15/2019 Trustee has sent a demand letter to Minigroup Indiana/ No response received. Trustee has now located collection attorney in Indiana, David M.
              Blaskovich, and will be employing same as Specical Counsel.

     Initial Projected Date Of Final Report (TFR): March 15, 2021                         Current Projected Date Of Final Report (TFR): March 15, 2021




                                                                                                                                               Printed: 01/24/2020 10:30 AM   V.14.66
